Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group IA (claims 1-2, 4-6, 9-13, and 15) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-2, 4-6, 9-13, and 15 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The group “R” in claims 1-2 and 12 is uncertain, because it is not shown on any claimed structural moieties.  Claim 11 recites the limitation of “residues from non-linear monomers…”  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-13, and 15is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMoss et al. (US 5959071) listed on IDS.
DeMoss (claims, abs., 8, 10, 17) discloses a composition comprising a polythioether:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The polythioether would inherently exhibit the claimed sulfur content, because in view of the substantially identical composition (in this case, the disclosed monomer/polymer structure and functionality), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
Claim(s) 1-2, 4-6, 9-13, and 15is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawant et al. (US 20040247792) listed on IDS.
Sawant (claims, abs., 67, examples) discloses a composition comprising a polythioether:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The polythioether would inherently exhibit the claimed sulfur content based on the inherency rationale of above ¶1.
Claim(s) 1-2, 4-6, 9-13, and 15is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawant et al. (US 20060175005) listed on IDS.
Sawant (claims, abs., 69, examples) discloses a composition comprising a polythioether:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Claim(s) 1-2, 4-6, 9-13, and 15is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 20140275474) listed on IDS.
Sawant (claims, abs., 248, examples) discloses a composition comprising a polythioether:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

.

Claim(s) 1-2, 4-6, 9-13, and 15is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (US 20170369432) listed on IDS.
Sawant (claims, abs., 413, examples) discloses a composition comprising a polythioether:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SHANE FANG/Primary Examiner, Art Unit 1766